Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 05/04/2022 have been entered. Claims 1-17 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/04/2022, was filed after the mailing of a First Office Action on the Merits but before the close of prosecution. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-17 are rejected as being obvious over Sheard et al., US 9395187 B2, herein referred to as Sheard.

7.	Regarding claim 1, Sheard discloses providing a rigid structure having an antenna for a global navigation satellite system fixed at a first point (Col. 3 lines 49-51, Fig. 1 item 13), fixing the angular measurement device to a second point on the rigid structure (Col. 4 lines 59-65, Fig. 1 item 11), a sensitive axis of the angular measurement device is not aligned with the direction between the first point and second point (Col. 3 lines 36-38, Fig. 1 items 11 and 13; IMU has 6 degrees of freedom, so one axis of measurement is in a different direction that the connection between the first point and second point), rotating the rigid structure so as to cause rotational movement of the antenna around the sensitive axis of the angular measurement device (Col. 4 lines 39-48), acquiring velocity measurement data from the global navigation satellite system and angular velocity measurement data from the angular measurement device (Col. 4 lines 39-48), and using the velocity measurement data and the angular velocity measurement data to determine a reference direction for the angular measurement device (Col. 3 lines 10-14, Col. 4 lines 39-41, and Col. 5 line 64 to Col. 6 line 2).

	Sheard also discloses the GPS antenna and IMU on a rigid structure (Col. 4 lines 59-65, Fig.1 items 13 and 11), but fails to explicitly disclose the second point and first point being separated by at least 0.5 meters. However, Sheard also discloses that the distance between the GPS antenna and IMU may be greater than 2 cm as long as the two devices experience the same motion (Col. 5 lines 36-49). It would have been obvious to one skilled in the art at the time of filling to modify the invention of Sheard to use a 0.5m or greater distance between the GPS antenna and IMU as the connection between the two devices could be made rigid enough so as to ensure the motion of both devices is the same. The motivation to do this would be to find an appropriate distance between the two devices where the experienced motion is the same. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

	Regarding claims 2-3, choosing a 1 meter or 1.5 meter distance between the GPS antenna and angular measurement device is obvious using the same rationale seen in claim 1 above.

	Regarding claim 7, Sheard further discloses the angular measurement device being a gyroscope (Col. 3 line 40).

	Regarding claim 8, Sheard further discloses the gyroscope being a MEMS gyroscope (Col. 3 line 40).

	Regarding claim 9, Sheard further discloses the angular measurement device comprising at least two angular measurement devices (Col. 3 lines 39-40).

	Regarding claim 10, Sheard further discloses the angular measurement device comprising one or more accelerometers arranged for three-dimensional position measurement (Col. 3 lines 36-42).

	Regarding claim 11, Sheard discloses using inertial data from the accelerometers (Col. 3 line 57), but fails to explicitly disclose using the accelerometer data to compensate for any positional movement of the angular measurement device. However, Sheard also discloses that the IMU sensed accelerations are integrated to derive velocity. It would have been obvious to one skilled in the art at the time of filling to modify the invention of Sheard to include a second integration of the acceleration data to determine a displacement of the IMU. The motivation to do so would be to find any non-rotational displacement occurring and use that to compensate for the other data being acquired.

	Regarding claim 12, Sheard further discloses the angular measurement device being an IMU and comprising three gyroscopes and three linear accelerometers (Col. 3 lines 36-42).

	Regarding claim 13, Sheard discloses oscillatory translation of the structure (Col. 4 line 34), but fails to explicitly disclose moving the structure in a continuously circular motion. However, Sheard discloses that other types of movement could be used to provide an input to the device (Col. 4 lines 31-33). It would have been obvious to one skilled in the art at the time of filling to modify the invention of Sheard to use a continuous circular motion as the motion could allow better measurements in different directions. The motivation to do so would be to get better data measurements in a multitude of directions.

	Regarding claim 14, Sheard further discloses rotating the structure above the antenna as an inverted pendulum (Col. 4 lines 24-28).

	Regarding claim 15, Sheard further discloses that the rotation of the structure comprises oscillating the structure back and forth along an arc (Col. 4 lines 24-28; examiner notes that back and forth motion is associated with a frequency).

	Regarding claim 16, Sheard further discloses rotating the structure repeatedly through the same motion so as to acquire repeated measurements for improving the accuracy of the determined reference direction (Col. 5 lines 52-54, Col. 3 lines 10-14, Col. 4 lines 57-58; corrections can be applied to refine accuracy)

	Regarding claim 17, the limitations are similar to claim 1 and are rejected using the same rationale as seen in claim 1 above.

8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Sheard and further in view of Boysel et al., US 20190064364 A1, herein referred to as Boysel.

9.	Regarding claim 4, Sheard discloses a GPS and IMU rigidly connected together (Fig.1 items 13 and 11), but fails to disclose the rigid structure being a rod. However, Boysel discloses a lever arm with a GPS antenna and IMU (Paragraphs 0148-0151). It would have been obvious for one skilled in the art at the time of filling to modify the invention of Sheard to use a lever arm in the shape of a rod to rigidly fix the GPS antenna and IMU, as a lever arm would help provide a rigid connection between the two sensors. The connection between the GPS and IMU being a rod is a design choice, and one could make the lever arm disclosed by Boysel a rod. The motivation to do so would be to use another common connecting member with a rigid structure. The use of a rod might also allow better ergonomics for handling, etc.

	Regarding claim 5, Sheard discloses a user creating oscillatory motion by holding the device (Col. 4 lines 42-48), but fails to disclose a pivot point being included in the structure. However, Boysel discloses a lever arm connecting a GPS and IMU with a fulcrum point (Paragraphs 0148-0151). It would have been obvious to one skilled in the art at the time of filling to modify the invention of Sheard to implement a lever arm with a pivot point, as the pivot point allows the rigid connecting member between the GPS and IMU to rotate precisely. The motivation to do this would be to automate the process of using the device, and reduce any physical strain that the user might experience by continuously operating the device in an oscillatory manner. The use of a pivot point would also allow the rigid connection to be moved precisely.

	Regarding claim 6, Sheard discloses a user creating oscillatory motion by holding the device (Col. 4 lines 42-48), but fails to disclose a pivot point being located proximate to the angular measurement device. However, Boysel discloses a lever arm connecting a GPS and IMU with a fulcrum point (Paragraphs 0148-0151). It would have been obvious to one skilled in the art at the time of filling to modify the invention of Sheard to include a pivot point in the structure (see above rationale in claim 5) that is close to the IMU as having the pivot point near the IMU would give the most accurate IMU data. The motivation to do this would be to get accurate data from the IMU. If the IMU was located far the pivot point, any deflection in the mechanical members between the pivot point and the IMU would cause a motion differential between the two points and lead to inaccuracies.




Response to Arguments
10.	Applicant’s arguments, filed 05/04/2022, with respect to the 112(b) rejections have been fully considered and are persuasive. As such, the rejections have been withdrawn.

11.	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.

	Applicant is specifically arguing that Sheard’s disclosure of the measurement devices being separated by a distance ‘greater than 2 cm but preferably less than 5 cm’ is a limiting range. However, Sheard is disclosing a preference for an upper limit on the range, and not a hard limit on the upper range. In the current context, Sheard is stating that a distance greater than 2 cm may be used but prefers values less than 5 cm. One skilled in the art would know that a preference is not a limit in of itself. Furthermore, there is no mention in Sheard that any values above the 5 cm would lead to non-functionality.
	Additionally, the Applicant is arguing that a distance greater than the 5 cm would be non-obvious since Sheard discloses that the distance between the measurement devices are less than 10% of the oscillatory translation distance. However, this disclosure is for ‘some embodiments described herein’ and does not impose a limitation on all aspects of the prior art. Furthermore, Sheard discloses that ‘the GPS antenna and IMU of the device may be located relative to each other so that they experience the same motion when the device is moved’ and ‘the GPS antenna and IMU of the device may be located relative to each other and rigidly connected …’ (Col. 2 lines 18-25). One skilled in the art would know of materials that could be used to create a rigid structure that could support varying distances between the measurement devices.
	Additionally, Applicant is arguing that the oscillatory translation is not a rotation and that the correction for ‘the residual lever-arm effects of any superimposed rotation’ is not equivalent to being utilized. However, oscillatory is by definition (see Merriam-Webster; oscillate) a swinging motion backward and forward and a rotation is simply a full oscillation about a focal point. Furthermore, the lever arm effects being corrected for is equivalent to the effects being utilized, as the correction requires the effects to be used for the corrective changes.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664